IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF M.H., A/K/A M.G.H.., : No. 139 WAL 2022
A MINOR CHILD                           :
                                        :
                                        : Petition for Allowance of Appeal
PETITION OF: K.W., MOTHER               : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.